PER CURIAM.
Any error which might have existed as to the admission of testimony by a state witness regarding the nature of the neighborhood where the defendant was arrested, was harmless beyond a reasonable doubt where defense counsel had made the nature of the neighborhood an issue during opening statement. See McGriff v. State, 497 So.2d 1296 (Fla. 3d DCA 1986) (no harmful error in admitting hearsay testimony regarding photo identification of defendant where defense counsel indicated during opening argument that evidence would show that arrest was based on photo identification), rev. denied, 506 So.2d 1042 (Fla.1987).
Affirmed.